In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 06-3606
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                  v.

GEORGE CAMPBELL,
                                               Defendant-Appellant.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 04 CR 751—Joan B. Gottschall, Judge.
                          ____________
     ARGUED FEBRUARY 12, 2008—DECIDED JULY 15, 2008
                          ____________


 Before EASTERBROOK, Chief Judge, and RIPPLE and
ROVNER, Circuit Judges.
  RIPPLE, Circuit Judge. George Campbell was charged
with one count of possessing with the intent to distribute
cocaine, in violation of 21 U.S.C. § 841(a)(1); and with
four counts of using a telephone in the commission of a
felony drug offense, in violation of 21 U.S.C. § 843(b). A
jury convicted Mr. Campbell of all five counts. The dis-
trict court sentenced him to concurrent prison terms of
48 and 120 months, followed by eight years of super-
vised release.
2                                              No. 06-3606

  For the reasons set forth in this opinion, we affirm the
judgment of the district court.


                             I
                    BACKGROUND
                            A.
  In early 2004, Raul Montenegro, a known drug dealer,
had several telephone conversations with Mr. Campbell
about the possibility of Mr. Campbell’s purchasing co-
caine from him. On July 7, 2004, Montenegro called Mr.
Campbell1 and stated: “Uh, my friend call me. Probably
they they’re gonna meet tomorrow for, the, the remem-
ber I told you? Probably the one, they want tickets for
the, the Big Game.” Appellee’s App. at 2. Mr. Campbell
responded, “Yeah, one ticket or two tickets?” Montenegro
said, “Probably one,” and explained, “He wanna, he
wanna make sure how it, how it is, okay?” Id. Mr. Camp-
bell responded, “Gotcha,” and Montenegro told him
that he would call him the next day. Id.
  On July 8, 2004, after having numerous conversations
with Miguel Diaz, his drug supplier, Montenegro called
Mr. Campbell and said, “Yeah. Uh, according to every-
thing, I’m going to pick up my lady. You know, my
girlfriend, take it with me.” Id. at 28. Montenegro and


1
  The Government obtained court authorization to intercept
many of the telephone conversations between Mr. Campbell
and Montenegro and between Montenegro and Miguel Diaz,
Montenegro’s drug supplier. These conversations were re-
corded, and both the recordings and transcripts of the calls
were admitted into evidence.
No. 06-3606                                             3

Mr. Campbell then made arrangements to meet at
Mr. Campbell’s residence. In the interim, Montenegro
met with Diaz and picked up one kilogram of cocaine.
Later that night, Montenegro called Mr. Campbell and
told him that he was about to arrive at Mr. Campbell’s
residence. Mr. Campbell told Montenegro that he would
be home shortly and that he would tell someone at his
residence to let Montenegro in.
  At trial, Montenegro testified that he entered Mr. Camp-
bell’s residence with the one kilogram of cocaine. Accord-
ing to Montenegro, when Mr. Campbell arrived at the
residence he explained that there was an unfamiliar car
in a nearby parking lot. He asked Montenegro if
Montenegro had arrived at the residence alone.
Montenegro assured Mr. Campbell that he had done so.
Mr. Campbell pointed to the unfamiliar car from the
window of the residence, but Montenegro could not
identify the vehicle. Still unsatisfied, Mr. Campbell made
Montenegro accompany him outside in an effort to have
Montenegro identify the unfamiliar vehicle. Montenegro
nevertheless could not identify the car.
  Prior to leaving Mr. Campbell’s residence to inspect
the car, Montenegro left the kilogram of cocaine in
Mr. Campbell’s house, either on a table or on his couch.
At trial, Montenegro testified:
   AUSA:               At some point while you were in
                       the apartment with George Camp-
                       bell, did you give him the kilo-
                       gram of cocaine?
   MONTENEGRO: Well, actually I left I think on the
               table or in the couch, something
               like that. I don’t remember where.
4                                           No. 06-3606

                     I put it there because we went out-
                     side. I wasn’t—I wasn’t—not carry-
                     ing that thing with me outside the
                     house because we were thinking
                     like maybe there was police or
                     something else, so—or rob or
                     something. So I left it there.
    ***
    AUSA:            [W]as George Campbell there at
                     the table when you took the co-
                     caine out?
    MONTENEGRO: When I took it? No, I didn’t took
                it, actually. But he was there but he
                was—actually we were talking
                about who was in that car, you
                know, who could that be. So we
                didn’t pay attention to the—just
                got out, tried to identify the car.
    AUSA:            So at any point did you give
                     George Campbell the cocaine while
                     you were in the house?
    MONTENEGRO: You mean hand him?
    AUSA:            Yes.
    MONTENEGRO: No.
    AUSA:            Did you give it to him?
    MONTENEGRO: No, we just put it there. I mean,
                I put it there, actually. He was not
                worried about who was in. . . .
R.219 at 142-43.
No. 06-3606                                               5

  The Government then impeached Montenegro with
statements that he had made at his change of plea hearing:
    AUSA:              [During the change of plea hear-
                       ing], the Court asked you . . . “then
                       you actually went inside of Mr.
                       Campbell’s residence and deliv-
                       ered the kilo of cocaine to Mr.
                       Campbell? And then the two of
                       you left Mr. Campbell’s residence?
                       Is that what happened?” And
                       you answered, “yes”?
    MONTENEGRO: Yes, correct.
    AUSA:              But your testimony today is, you
                       didn’t give the kilogram—
Id. at 145. Mr. Campbell’s counsel objected on the ground
that Montenegro’s testimony from the change of plea
hearing did not contradict his trial testimony. The dis-
trict court overruled the objection, and the testimony
continued:
    AUSA:              When you pled guilty to these
                       charges and you took an oath be-
                       fore this Judge, you told her under
                       oath that you went inside of Mr.
                       Campbell’s residence, and you
                       delivered the kilo of cocaine to
                       Mr. Campbell.
    MONTENEGRO: Yes.
    AUSA:              And you said yes.
    MONTENEGRO: Yes.
Id. at 145-46.
6                                                No. 06-3606

  After Montenegro and Mr. Campbell went outside to
look at the car, Mr. Campbell left the area. Drug Enforce-
ment Administration (“DEA”) Special Agent Ryan
Rapaszky, who had conducted surveillance at Mr. Camp-
bell’s residence throughout the day, confirmed that
Montenegro and Mr. Campbell looked closely at the two
DEA surveillance vehicles parked in the nearby lot, that
Mr. Campbell got into his car for approximately ten
minutes and that Mr. Campbell then left the parking lot at
approximately 10:40 p.m.
  At 10:45 p.m., Mr. Campbell called Montenegro, explain-
ing: “Yea, I’m being followed right now. So I don’t know
what the hell is going on here man. . . . So you might as
well leave.” Appellee’s App. at 46. Montenegro responded,
“Should I leave?” and Mr. Campbell responded, “you
might . . . Yeah, you better. I just said I’m being followed.”
Id. Mr. Campbell did not instruct Montenegro to take the
cocaine with him, and Montenegro testified that he left the
cocaine on Mr. Campbell’s table.
  Later that same night and the following day, July 9, 2004,
Montenegro and Diaz exchanged several calls. In these
phone calls, Diaz, using coded language, inquired about
the cocaine. Montenegro could not give Diaz an update
because he had not yet spoken to Mr. Campbell.
Montenegro had several short telephone conversations
with Mr. Campbell, but Mr. Campbell did not give
Montenegro an update about the status of the deal. At one
point, Montenegro left Mr. Campbell a message: “You
there? Call me every five minutes. They want a simple
question, you still give me a simple answer. Yes, or not.
That’s all I want to know. Okay, bye.” Id. at 62.
 At 1:43 p.m., Mr. Campbell called off the drug deal. Mr.
Campbell spoke to Montenegro and stated, “Just, I’m
No. 06-3606                                                7

saying no, period.” Id. at 66. Montenegro then explained,
“Alright, I have to pick it up now. Okay?” Id. Mr. Campbell
responded, “Alright, I’m gonna hit you back in half an
hour,” to which Montenegro replied, “Okay.” Id.
  On the following day, DEA Task Force Officer George
Wodka conducted surveillance at Mr. Campbell’s resi-
dence, and he discovered in a dumpster near Mr. Camp-
bell’s residence a cereal box wrapped in a clear plastic bag.
The dumpster was approximately 50 feet from the resi-
dence, and there was a clear, unobstructed view of the area
from the second floor windows of Mr. Campbell’s resi-
dence. Officer Wodka testified that there was a brick-
shaped object wrapped in duct tape—approximately 978.5
grams of cocaine—inside the cereal box.
  The jury also heard the testimony of Task Force Officer
Robert Coleman. Officer Coleman testified as to his exten-
sive experience in investigating narcotics offenses, includ-
ing his knowledge of the use of coded language by narcot-
ics organizations, the means by which narcotics are
bought and sold, the wholesale and retail pricing of
powder cocaine and the quantities of cocaine that are
considered distribution quantities.2 Officer Coleman
explained to the jury that when narcotics are “fronted” to
a customer, it means that the narcotics are provided on
credit and are paid for after the customer resells the
narcotics. The wholesale price of a kilogram of cocaine in
the Chicago area, explained Officer Coleman, was between
$17,000 and $25,000. Officer Coleman also testified that
one kilogram of cocaine was a distribution quantity.



2
  Officer Coleman was qualified as an expert without any
objection from Mr. Campbell.
8                                              No. 06-3606

  Officer Coleman further explained to the jury that
Montenegro’s use of the term “tickets” in conversation
with Mr. Campbell meant “kilograms” and that when Mr.
Campbell asked Montenegro “one ticket or two,” he was
asking whether Montenegro had one or two kilograms.
R.219 at 86. With regard to another conversation between
Mr. Campbell and Montenegro, Officer Coleman opined
that Montenegro’s use of the phrase “I’m going to pick up
my lady . . . [y]ou know my girlfriend” meant that
Montenegro was going to go pick up the cocaine, and
that Montenegro’s reference to picking up the “tickets”
meant that he wanted to pick up money from Mr. Camp-
bell. Id. at 92.


                            B.
  At the close of the Government’s case, Mr. Campbell
moved for a judgment of acquittal under Federal Rule of
Criminal Procedure 29. The district court reserved the
motion. A jury convicted Mr. Campbell of all five counts
asserted in the superseding indictment: namely, one count
of possessing with the intent to distribute cocaine, in
violation of 21 U.S.C. § 841(a)(1), and four counts of using
and causing to be used a telephone in the commission of
a felony drug offense, in violation of 21 U.S.C. § 843(b).
  Mr. Campbell filed his renewed motion for judgment of
acquittal and a motion for a new trial. R.105, 106. In
support of these motions, Mr. Campbell challenged the
sufficiency of the Government’s evidence with respect to
his possession and intent to distribute the cocaine. Essen-
tially, Mr. Campbell asserted that he did not have the
intent to distribute at the time that he possessed the
cocaine. The district court denied the motions. It held that
No. 06-3606                                                9

the Government had introduced sufficient evidence to
allow a reasonable jury to find that Mr. Campbell pos-
sessed and intended to distribute the cocaine that
Montenegro had left at his residence. R.136.
  After the district court’s denial of these post-trial mo-
tions, Mr. Campbell’s counsel, with the district court’s
leave, withdrew. Mr. Campbell obtained new counsel, who
remains his counsel on appeal. Mr. Campbell’s new
counsel made an oral motion for permission to file a
motion for reconsideration; the district court granted the
motion, although it expressed skepticism about its ability
to consider new issues raised by Mr. Campbell’s new
counsel.
  Counsel then filed a motion for reconsideration, which
the district court denied. The court ruled that, although
the motion for reconsideration challenged the sufficiency
of the Government’s evidence, it did so on grounds
different from those presented in Mr. Campbell’s original
motions. Specifically, the district court noted that Mr.
Campbell’s original motions had not challenged the
sufficiency of the evidence with respect to Montenegro’s
delivery of cocaine to Mr. Campbell or Mr. Campbell’s
constructive possession of the cocaine. R.162 at 2. The court
accordingly determined that these new arguments were
untimely, and it denied reconsideration of arguments that
the court had addressed in its denial of Mr. Campbell’s
previous post-trial motions. Id.
  The district court sentenced Mr. Campbell to concurrent
sentences of 120 months’ imprisonment for the violation
of 21 U.S.C. § 841(a)(1) and 48 months’ imprisonment
for the violation of 21 U.S.C. § 843(b).
10                                                  No. 06-3606

                               II
                        DISCUSSION
                               A.
  Mr. Campbell challenges the sufficiency of the Govern-
ment’s evidence solely with respect to whether he pos-
sessed the cocaine that Montenegro left at his residence.3 A


3
   Mr. Campbell was charged with possession with intent to
distribute, 21 U.S.C. § 841(a)(1), and, therefore, in addition to
proving that he possessed the cocaine, the Government was
required to prove that Mr. Campbell intended to distribute it.
See United States v. Orozco-Vasquez, 469 F.3d 1101, 1106 (7th Cir.
2006). There is an argument that the Government’s proof
with respect to intent was lacking because it (arguably) did not
establish that Mr. Campbell intended to distribute the cocaine
at the same time that he possessed it. Mr. Campbell, however,
does not make the argument before us. Mr. Campbell’s briefs
contend solely that the Government’s proof with respect to
possession or constructive possession (that is, whether he
intended to exercise dominion or control over the contraband).
There is one, lone sentence in Mr. Campbell’s main brief that
asserts: “The evidence was insufficient to prove defendant
possessed about one kilogram of cocaine with intent to dis-
tribute.” Appellant’s Br. at 11. The sentences that follow,
however, make clear that Mr. Campbell is challenging just the
possession aspect of the offense, rather than the intent to
distribute element. Id. at 12. Mr. Campbell’s reply brief also
does not provide any argumentation as to the intent to distrib-
ute element.
  At oral argument, counsel’s presentation focused solely on the
possession element of the Government’s case. Indeed, one of
the judges on the panel commented that Mr. Campbell
should be arguing that the Government’s evidence was legally
                                                 (continued...)
No. 06-3606                                                     11



3
  (...continued)
insufficient to prove that he intended to distribute the cocaine.
In response, counsel stated that he believed that the argument
regarding intent to distribute had not been preserved by
Mr. Campbell’s previous counsel. In other words, counsel
believed that Mr. Campbell’s previous counsel had forfeited
this argument.
  Our review of the record indicates that counsel’s recollection
was not accurate. Mr. Campbell’s former counsel in fact chal-
lenged the sufficiency of the evidence as to possession and intent
to distribute as well as the argument that possession and intent
were not simultaneous. R.105 at 2-4 (memorandum in sup-
port of Mr. Campbell’s motion for judgment of acquittal); R.112
at 2-5 (reply memorandum). These issues, therefore, were
preserved for appellate review. Moreover, the district court
clearly treated former counsel’s submissions as raising the
issue of whether Mr. Campbell possessed the drugs at the
same time that he had the intent to distribute them. R.136 at 2-4.
  After reviewing Mr. Campbell’s submissions in this court,
however, we must conclude that he has not raised any argument
on appeal regarding the sufficiency of the Government’s
evidence as to intent to distribute, and therefore that issue is
not before us. United States v. Feinberg, 89 F.3d 333, 340-41 (7th
Cir. 1996); see also Lear v. Cowan, 220 F.3d 825, 828-29 (7th Cir.
2000) (noting that issues raised for the first time by the judges
at oral argument are “waived”).
  In any event, the Government introduced sufficient evidence
for a reasonable jury to conclude that Mr. Campbell intended to
distribute the cocaine and that his intent to distribute coincided
with his possession of the narcotics. The Government’s evidence
established that Mr. Campbell, after discussing the details with
Montenegro, agreed to participate in a drug fronting scheme; the
cocaine would be provided on credit to Mr. Campbell, after
                                                     (continued...)
12                                               No. 06-3606

defendant making an insufficiency of the evidence argu-
ment faces a difficult task. See United States v. Pulido,
69 F.3d 192, 205 (7th Cir. 1995) (characterizing the burden
as a “nearly insurmountable hurdle”). In reviewing a
challenge to the sufficiency of the evidence, we do not
weigh the evidence, United States v. Bowman, 353 F.3d 546,
552 (7th Cir. 2003), make credibility determinations,
United States v. Woolfolk, 197 F.3d 900, 904 (7th Cir. 1999),
or resolve testimonial inconsistencies, see United States v.
Hodges, 315 F.3d 794, 799 (7th Cir. 2003). Taking the evi-
dence in the light most favorable to the Government, we
“will overturn a conviction based on insufficient evid-
ence only if the record is devoid of evidence from which a
reasonable jury could find guilt beyond a reasonable
doubt.” United States v. Stevens, 453 F.3d 963, 965 (7th
Cir. 2003) (internal quotation marks and citations omitted).


                             B.
 The three elements required for a conviction under 21
U.S.C. § 841(a)(1) are: (1) knowing or intentional possession


3
   (...continued)
which Mr. Campbell would pay for the cocaine once he resold
it. Mr. Campbell directed Montenegro to deliver a distribution
quantity of cocaine to his residence, and he made arrangements
for someone to admit Montenegro if he arrived at the residence
before Mr. Campbell. Montenegro delivered the cocaine to Mr.
Campbell, and the cocaine remained in Mr. Campbell’s control
until the following day. Regardless of whether Mr. Campbell
subsequently decided to return the cocaine, the Government’s
evidence was sufficient to establish that, when Montenegro
made the delivery to his residence, Mr. Campbell simulta-
neously possessed and intended to distribute the cocaine.
No. 06-3606                                                 13

of cocaine; (2) possession of cocaine with intent to distrib-
ute it; and (3) knowledge that the material is a con-
trolled substance. United States v. Banks, 405 F.3d 559, 569
(7th Cir. 2005). A defendant violates 21 U.S.C. § 843(b) if he
“knowingly and intentionally use[s] a communications
facility, e.g., a telephone, to facilitate the commission of a
narcotics offense.” United States v. Alvarez, 860 F.2d 801, 813
(7th Cir. 1988) (internal quotation marks and citation
omitted). Proof of an underlying narcotics offense is an
element of a section 843(b) conviction. Id.; see also United
States v. Mueller, 112 F.3d 277, 281-82 (7th Cir. 1997) (“[A]
defendant cannot be convicted of using a telephone to
facilitate a drug offense unless the defendant also aids or
abets, or attempts to commit, the drug offense itself.”).
Therefore, the validity of Mr. Campbell’s conviction on
these counts depends on the sufficiency of the Govern-
ment’s evidence with respect to the section 841(a)(1)
offense. As to that offense, Mr. Campbell challenges
the sufficiency of the Government’s evidence only with
respect to whether he knowingly or intentionally possessed
cocaine, and therefore we shall confine our discussion to
that element of the Government’s case.
  The Government may satisfy this element by proving
either actual possession or constructive possession. United
States v. Starks, 309 F.3d 1017, 1022 (7th Cir. 2002). Con-
structive possession may be proven using either direct
or circumstantial evidence. See United States v. Parra,
402 F.3d 752, 761 (7th Cir. 2005). It requires proof that
the defendant had the “power and intent to exercise
control” over the illegal drugs. United States v. Moses, 513
F.3d 727, 733 (7th Cir. 2008) (internal quotation marks and
citations omitted). A defendant may exercise “ownership,
dominion, authority, or control” over the drugs himself
14                                               No. 06-3606

or through intermediaries. Starks, 309 F.3d at 1022; see also
Moses, 513 F.3d at 733. Accordingly, “an accused . . . has
control of narcotics when he has the authority—not legal
authority, but the recognized authority in his criminal
milieu—to possess and determine the disposition of them.”
United States v. Windom, 19 F.3d 1190, 1200 (7th Cir. 1994)
(internal quotation marks and citation omitted). In previ-
ous cases, for example, we have framed our inquiry by
asking whether the defendant “likely had some appreciable
ability to guide the destiny of the drug.” United States v.
Manzella, 791 F.2d 1263, 1267 (7th Cir. 1986) (internal
quotation marks and citation omitted).
  This court, nevertheless, has exercised vigilance in
ensuring that the doctrine of constructive possession
does not ensnare innocent bystanders, especially when
possession is not exclusive. United States v. Harris, 325 F.3d
865, 869 (7th Cir. 2003). To guard against this risk, the
Government must “establish a nexus between the accused
and the contraband.” Parra, 402 F.3d at 762. “Mere proxim-
ity to the drug, mere presence on the property where it is
located, or mere association, without more, with the per-
son who does control the drug or property on which it is
found, is insufficient to support a finding of possession.”
United States v. DiNovo, 523 F.2d 197, 201 (7th Cir. 1975)
(internal quotation marks and citation omitted).
   To convince us that the Government’s evidence of
possession is legally insufficient to support the jury’s
verdict, Mr. Campbell asserts that, because Montenegro’s
testimony established that Mr. Campbell had a deep
suspicion that the police were surveilling his residence, “it
is logical to conclude that [Mr. Campbell] at the time” had
no intention to exercise dominion or control over the
cocaine. Reply Br. at 5. Mr. Campbell also focuses on
No. 06-3606                                              15

the absence of evidence indicating that Montenegro
physically delivered the cocaine to him and on the absence
of fingerprints on the packaging of the cocaine that was
found in the dumpster.
  We believe that the Government introduced sufficient
evidence for a reasonable jury to conclude beyond a
reasonable doubt that Mr. Campbell possessed the co-
caine. The jury listened to, and read transcripts of, the
numerous recorded phone calls between Mr. Campbell and
Montenegro and between Montenegro and Diaz,
Montenegro’s drug supplier. The Government intro-
duced the testimony of Officer Robert Coleman, who
testified that, in those calls, Mr. Campbell, Montenegro and
Diaz were using coded language to negotiate a drug
deal—or, more specifically, a drug fronting scheme. In a
fronting scheme, Officer Coleman explained to the jury,
narcotics are provided on credit to a customer, who
then pays for the narcotics once he resells them.
   On July 7, 2004, for example, Montenegro called Mr.
Campbell and told him that his friend had “one ticket” to
the “Big Game,” meaning one kilogram of cocaine. R.219
at 86. The next day, Montenegro called Mr. Campbell to
tell him that he was going to pick up his “lady,” “you
know, my girlfriend, take it with me,” again referring to
the cocaine. R.219 at 92. Shortly thereafter, Montenegro
called Mr. Campbell to inform him that he had picked up
his “wife,” that he was “close to” Mr. Campbell’s resi-
dence, R.219 at 93, and that he had to “pick up the kid, the
tickets for Saturday’s games,” meaning that he wanted to
16                                                 No. 06-3606

pick up money from Mr. Campbell.4 In a subsequent
call, Mr. Campbell told Montenegro to call him when he
arrived at Mr. Campbell’s residence, and Mr. Campbell
explained that he would have someone let Montenegro
inside.
  The jury also heard the testimony of Montenegro.
Montenegro admitted that, while in Mr. Campbell’s
presence, he had left the cocaine on Mr. Campbell’s table or
on his couch.5 He also testified about Mr. Campbell’s
behavior regarding the presence of an unfamiliar vehicle
parked nearby. Mr. Campbell repeatedly asked
Montenegro whether he had been followed. Indeed, Mr.
Campbell went outside with Montenegro in an effort to
determine whether Montenegro could recognize the


4
   Counsel for the Government asked Officer Coleman: “[I]s
there anything about that particular conversation or that
particular context that causes you to have the opinion that
tickets means money here as opposed to kilograms of cocaine?”
R.219 at 93. Officer Coleman responded: “Well, the context of the
conversation, he’s referring to ‘I got my wife with me,[’]
meaning he’s got a kilo with him, and [’]is going to pick up
the kid, the tickets for Saturday’s game,’ meaning money.” Id.
5
   Mr. Campbell points out that Montenegro testified that he
did not physically hand the drugs over to Mr. Campbell.
Montenegro’s testimony, along with the telephonic negotiations
about the drug delivery, are fatal to such an assertion. The
Government, moreover, introduced Montenegro’s prior state-
ment that he had delivered the cocaine to Mr. Campbell when
he arrived at Mr. Campbell’s residence. Mr. Campbell objected
to the introduction of this latter testimony on the ground that
it was not impeaching of Montenegro’s testimony, but the
district court overruled the objection; Mr. Campbell does not
challenge this evidentiary ruling on appeal.
No. 06-3606                                              17

vehicle. After Montenegro stated that he could not iden-
tify the vehicle, Mr. Campbell went inside his car, called
Montenegro and told him to leave because he believed that
they were being followed. Despite knowing that
Montenegro, at his direction, had just brought a kilogram
of cocaine to his residence, at no point did Mr. Campbell
tell Montenegro to take the cocaine with him; rather,
Mr. Campbell permitted the cocaine to remain on the
premises for some period of time. The following day,
Officer Wodka found approximately one kilogram of
cocaine wrapped inside a cereal box in a nearby dumpster.
Officer Wodka explained to the jury that the dumpster
could be seen without obstruction from the second floor
windows of Mr. Campbell’s residence.
  Given the evidence of Mr. Campbell’s prior negotia-
tions with Montenegro, the jury was entitled to find that
Mr. Campbell was orchestrating the purchase of a kilo-
gram of cocaine from Montenegro and that Mr. Campbell
had directed Montenegro to deliver the cocaine to his
residence once Montenegro obtained the cocaine from
Diaz. Additionally, the jury reasonably could have con-
cluded that Mr. Campbell intentionally possessed the
cocaine after Montenegro, at Mr. Campbell’s instruction,
left Mr. Campbell’s residence without any instructions to
take the cocaine with him. See Windom, 19 F.3d at 1200. The
numerous phone calls between Montenegro and Mr.
Campbell regarding the fronting scheme and Mr. Camp-
bell’s apprehension about the unidentified vehicle parked
nearby dispel the notion that Mr. Campbell was a mere
innocent bystander who was uninvolved in Montenegro’s
drug dealings. See Harris, 325 F.3d at 869.
  Mr. Campbell claims that “it is logical to conclude” that,
because Mr. Campbell had suspicions that the police
18                                              No. 06-3606

were surveilling his residence, he had no intention to
exercise dominion or control over the cocaine. Reply Br. at
5. That conclusion, however, is not the only logical one;
it is one that the jury was entitled to reject. See Harris,
325 F.3d at 865 (discussing arguments that ask “the trier
of fact to ascribe a particular significance to the adjudica-
tive facts of record” but “do not require that the trier of
fact accept such an explanation”). Consequently, we
hold that the jury was entitled to find that Montenegro
and Diaz had “fronted” the kilogram of cocaine to Mr.
Campbell and that, after Montenegro delivered the co-
caine to his residence, Mr. Campbell had taken possession
of the illegal drugs.


                        Conclusion
  For the foregoing reasons, the judgment of the district
court is affirmed.
                                                  AFFIRMED




                   USCA-02-C-0072—7-15-08